DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on May 29, 20022, has been received and entered.  Claims 2-7, 10, 12, and 13 have been amended, no claims have been cancelled, and no claims have been newly added.  Claims 1-13 are pending in this instant application.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1 and 10 drawn to a nimotuzumab nanocapsule having a brain tumor targeting delivery effect, which is prepared by polymerization of poly-2-methacryloyloxyethyl phosphorylcholine and nimotuzumab, and has a round and smooth surface, a uniform particle size with particle diameter of 30+5 nm and surface charge of 2.3 mV in the reply filed on May 29, 2022 is acknowledged.
Claims 2-9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1 and 10 are under consideration.
The Election/Restriction requirement is deemed proper and made final.

Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the PCT Application Serial No. PCT/CN2017/075103 filed on February 28, 2017; and the Chinese Patent Application Serial No. CN201610120570.3 filed on March 3, 2016.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CN104208684A (Pub. Date: Dec. 17, 2014) and Salvage etal. (J. Mater. Sci. Mater Med. (2015) 26:150) and Liang et al. (Nan Research 2016, 9(4): 1022-1031 Feb. 1, 2016). 
The claims recite a nimotuzumab nanocapsule having a brain tumor targeting delivery effect, which is prepared by polymerization of poly-2-methacryloyloxyethyl phosphorylcholine and nimotuzumab, and has a round and smooth surface, a uniform particle size with particle diameter of 30+5 nm and surface charge of 2.3 mV

CN104208684A discloses a nanoparticle with a smooth surface comprising nimotuzamab monoclonal antibody (abstract) and the polymerization of dipalmitoyl phosphatidyl choline (abstract and claim 7). While CN104208684A discloses a functionalized choline, it does not disclose the instantly claimed poly-2-methacryloyloxyethyl phosphorylcholine.
 However, in the same field of endeavor of phosphorylcholine nanoparticles used for delivery of therapeutics, Liang discloses wherein the nanoparticles are poly-2-methacryloyloxyethyl phosphorylcholine (page 1023 column 2 paragraph 3) with a   uniform size of  25  ± 5 nm (page 1024 column 1 paragraph 2).
	
Liang and CN104208684A do not specifically disclose the surface charge or the brain tumor targeting delivery effect, the claimed nanoparticle composition comprising the instantly claimed poly-2-methacryloyloxyethyl phosphorylcholine and nimotuzamab wherein the size of the particle overlaps the instantly claimed range appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


	Regarding claim 10, the language of “for use in preparing a tumor targeted therapy drug for treating a brain tumor” this is a limitation on intended use.  Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the combination of Liang and CN104208684 discloses a smooth nanoparticle nanoparticle composition comprising the instantly claimed poly-2-methacryloyloxyethyl phosphorylcholine and nimotuzamab wherein the size of the particle overlaps the instantly claimed rang as fully set forth above, it must necessarily be capable of performing the claimed function. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine CN104208684Aand Liang et al. for the nanoparticles to be poly-2-methacryloyloxyethyl phosphorylcholine (page 1023 column 2 paragraph 3) as disclosed by Liang for a nanoparticle with a smooth surface comprising nimotuzamab monoclonal antibody (abstract) and the polymerization phosphatidyl choline (abstract and claim 7) as a matter of  a simple substitution of one known element for another to obtain predictable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to use poly-2-methacryloyloxyethyl phosphorylcholine as it prevents the therapeutic agent from being identified by the immune cells and thereby suppressing the immune response against the therapeutic agent as evidence by Liang (abstract).  One who would have practiced this invention would have had a reasonable expectation of success because CN104208684 had already disclosed a nanoparticle with a smooth surface comprising nimotuzamab monoclonal antibody (abstract) and the polymerization phosphatidyl choline (abstract and claim 7) while Liang provided guidance with respect to the nanoparticles being poly-2-methacryloyloxyethyl phosphorylcholine (page 1023 column 2 paragraph 3).  It would have only required routine experimentation to simple substitute poly-2-methacryloyloxyethyl phosphorylcholine as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617